Citation Nr: 0613225	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-34 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for VA non-service-connected pension 
benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The service department has verified that the appellant served 
on active duty from August 1946 to April 1947 with the New 
Philippine Scouts. The veteran claims additional duty in the 
service of the United States Armed Forces from 1941 to 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

When the case was previously before the Board, in May 2005, 
it was remanded so that the service department could make 
further attempts to verify the veteran's claimed World War II 
service, using different initials, an alias, and different 
birth dates.  The response was to the effect that service 
still could not be verified.  The veteran has not offered any 
additional identifying information and has repeatedly 
reported that he has no further evidence to offer.  
Therefore, the Board will proceed with its review of the 
claim.    


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim, as well as who was responsible for providing 
evidence.  

2.  The National Personnel Records Center (NPRC) certified 
that the veteran had service with the New Philippine Scouts 
from August 1946 to April 1947; evidence submitted by the 
appellant purportedly showing additional guerrilla service 
appears altered and he has alleged different types of service 
during the same time frame; the record does not show that the 
veteran had service with the regular Philippine Scouts prior 
to October 6, 1945.



CONCLUSION OF LAW

Basic eligibility for VA non-service-connected pension 
benefits is not warranted.  38 U.S.C.A. §§  101(2), 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 2096. 
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

In order to comply with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

The Board also notes the recent holding in Pelea v. 
Nicholson, 19 Vet. App. 296 (2005).  In that decision, the 
Court of Appeals for Veterans Claims (Court) noted that there 
appeared to be a conflict between 38 C.F.R. § 3.41, which 
states that, for Philippine service, "the period of active 
service will be from the date certified by the Armed Forces" 
and 38 C.F.R. § 3.203(a), which provides that a claimant may 
show service by submitting certain documents "without 
verification from the appropriate service department."  In 
light of Pelea, an appellant alleging valid service should be 
provided information as to what VA considers being 
"acceptable evidence" of qualifying military service, and 
should be notified of the reasons why the evidence he has 
submitted is or is not adequate for purposes of showing 
qualifying service. 

In this case, the laws and regulations restrict pension 
benefits to certain Philippine veterans.  38 U.S.C.A. § 107 
(West 2002).  Pension benefits are only provided by statute 
to regular Philippine Scouts who enlisted prior to October 6, 
1945.  While the appellant alleges additional service beyond 
what has been certified by the service department, he has 
submitted documents purportedly showing guerilla service that 
have been altered and, in any event, this type of service 
would not qualify him for pension benefits.  Moreover, he has 
alleged different types of service during the same time 
frame.  The case was remanded to the RO for an additional 
certification from the service department under various birth 
dates and spellings of the veteran's name and compliance with 
VCAA.  

Notwithstanding Pelea, the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  VA will refrain from providing 
assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim.  Circumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include, but are not limited to the claimant's ineligibility 
for the benefit sought because of lack of qualifying service, 
lack of veteran status, or other lack of legal eligibility.  
38 C.F.R § 3.159 (d); see also, Valiao v. Principi, 17 Vet. 
App. 229 (2003).  

During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  As 
will be addressed in more detail below, the Board finds that 
the veteran's allegation of Philippine Scout service prior to 
October 6, 1945 is not credible.  In view of the foregoing, 
no additional assistance or notification to the appellant is 
required based on the facts of the instant case. 

Background

In this case, the National Personnel Records Center confirmed 
that the veteran served as a Philippine Scout from August 
1946 to April 1947.  The records center was not able to find 
any service medical records.  They are presumed to have been 
destroyed in a fire that ravaged the records center in 1973.  
Since this period of service has been confirmed by the 
service department, this period of service is not at issue 
and other evidence of service in this period need not be 
discussed.  

The veteran alleges World War II guerilla service.  Evidence 
submitted in support of the claim includes the following:  

In October 1989, the RO received a photocopy of a typed 
document entitled honorable discharge.  The areas containing 
the name, service number and rank appear to have been taped 
over and the veteran's information written in by hand.  It 
reported induction in January 1942 and discharge in September 
1945.   

An affidavit, also received in October 1989, was typed, 
except for blanks filled in with the veteran's information.  
The document attested to service from January 1942 to 
September 1945.  

An undated letter from an administrative office appears to be 
a photocopy of a typed letter with part covered over and the 
veteran's information written in by hand.  It thanks him for 
his guerilla service.  Other documents generally referring to 
guerilla service or the post-service activities of guerilla 
veterans' organizations are also in evidence.  

In October 1977, in relation to a claim for compensation for 
diseases and injuries claimed to have been incurred during 
service from 1943 to 1945, the service department determined 
that the veteran had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  In December 
1991, in relation to the claim of service from April 1942 to 
September 1945, the service department referred to its 1977 
determination.  

The veteran's pension claim was received in July 2003.  In 
August 2003, the veteran was sent a VCAA letter.  Later that 
month, he was notified that the service department records 
show service as a New Philippine Scout from August 1946 to 
April 1947, and that such service did not qualify for pension 
benefits.  38 U.S.C.A. § 107(b) (West 2002).

The veteran disagreed, claiming guerilla service from 1942 to 
1945.  He submitted a statement in which a witness attested 
to the veteran's World War II service.  He later submitted 
evidence pertaining to his post-war service with the New 
Philippine Scouts.  As noted above, this service is not in 
dispute, but it does not qualify him for the pension benefits 
he is seeking.  

The veteran also submitted a statement in august 2003 
alleging "old" Philippine Scout service from 1941 to 1945. 

In May 2005, the Board remanded the case to obtaining 
additional identifying information, which might help the 
service department identify the veteran.  The veteran 
submitted birth information, indicating several possible 
birth dates.  An alias was also reported.  

In July 2005, a photocopy of a hand written document was 
received.  It attested to service from December 1941 to April 
1945.  The signature indicated that the letter was from the 
commanding officer of an infantry unit.  

A report from the Philippine Veterans Affairs Office, is 
dated in February 2000 and stated that the veteran had World 
War II service.  

The additional identifying information was sent to the 
service department for verification.  However, the service 
department determined that no change was warranted in the 
prior negative determination.  

Analysis

The service department has verified the veteran had service 
with the new Philippine Scouts from August 1946 to April 
1947, and no other active service.  

Eligibility for VA benefits is governed by statute and 
regulations that define an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2005).  The term "veteran" is defined as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2005).  "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2005).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  However, persons with 
service in the Philippine Commonwealth Army, USAFFE, 
including the recognized guerrillas, or service with the new 
Philippine Scouts under Public Law 190, 79th Congress, shall 
not be deemed to have been in active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to non-service-connected disability 
pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b).  As 
noted above, the law and regulations restrict pension 
benefits to certain Philippine veterans;   pension benefits 
are only provided by statute to regular Philippine Scouts who 
enlisted prior to October 6, 1945.  38 U.S.C.A. § 107.

As noted above, the court recently held in Pelea v. 
Nicholson, 19 Vet. App. 296 (2005) that an appellant alleging 
valid service should be provided information as to what VA 
considers being "acceptable evidence" of qualifying military 
service, and should be notified of the reasons why the 
evidence he has submitted is or is not adequate for purposes 
of showing qualifying service.  See also 38 C.F.R. 
§ 3.203(a).

Pelea, however, involved a claim for service connection for 
the cause of the veteran's death.  For such a compensation 
claim, recognized guerilla service would qualify the 
veteran's widow for benefits.  In this case, neither the 
verified New Philippine Scout service, nor the claimed 
guerilla service, would qualify the veteran for the pension 
benefits he seeks.  The record does not show that the veteran 
had the type of service that would qualify him for pension 
benefits.

While the veteran has maintained that he had guerilla service 
prior to his certified "new" (on or after October 6, 1945) 
Philippine Scout service, he at one point also alleged old 
Philippine Scout service (prior to October 6, 1945) or active 
duty that would qualify for pension benefits.  However, aside 
from the fact that the veteran has alleged different types of 
service during the same time frame, the Board notes that a 
review of the relevant documents submitted by the appellant 
in this case indicates that they were altered.  The appellant 
has also alleged at different times that he served under 
different names.  The searches by the service department 
under the various spellings of the appellant's name failed to 
confirm any additional service.  Based on these significant 
discrepancies, the Board finds that the appellant's 
allegation of additional service are not credible.  

As noted above, pension benefits are provided by statute to 
regular Philippine Scouts who enlisted prior to October 6, 
1945.  The Board's review of the record does not disclose any 
service which would qualify the veteran for pension benefits.  


ORDER

Basic eligibility for VA non-service-connected pension 
benefits is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


